Citation Nr: 1527048	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  10-15 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of a traumatic brain injury (TBI) (previously characterized as residuals of a head wound, migraine headaches).  

2.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. Driever, Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from September 1967 to February 1970.

These claims come before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision, in which the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO) continued the 10 percent rating assigned residuals of a head wound, migraine headaches, and denied a TDIU.

By rating decision dated in July 2013, the RO separately service connected the Veteran for certain residuals of his head wound, including migraine headaches and tinnitus, assigned these residuals 50 and 10 percent ratings, respectively, recharacterized residuals of a head wound as residuals of a TBI, and continued the 10 percent rating assigned that disability.  By rating decision dated in November 2013, the RO separately service connected the Veteran for facial scars, another residual of his head wound, and assigned that residual a noncompensable (0 percent) rating. 

The Veteran testified in support of his appeal during a videoconference hearing held  before the undersigned Veterans Law Judge in February 2015.  The Veteran also requested a hearing at the RO during the course of this appeal, but after the RO acknowledged this request and informed the Veteran of the date of the hearing, the Veteran failed to report.  The Board thus deems his request for a local hearing withdrawn.  

VA processed this appeal electronically, utilizing Virtual VA and Veterans Benefits Management System (VBMS), VA's paperless claims processing systems.  Review of this appeal thus contemplates both electronic records.   


FINDINGS OF FACT

1.  On August 27, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that he was satisfied with the outcome in, and wished to withdrawal his appeal with regard to, the claim of entitlement to a rating in excess of 10 percent for residuals of a head wound.  

2.  Following this withdrawal, in a November 2014 written statement, the Veteran referenced this claim as if it remained on appeal, but this written statement, given its receipt date, may not be construed as a timely notice of disagreement with the September 2008 rating decision continuing the 10 percent rating assigned residuals of the head wound.  

3.  Service-connected disabilities render the Veteran unable to secure or follow a substantially gainful occupations.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Veteran's appeal with regard to the claim of entitlement to a rating in excess of 10 percent for residuals of a TBI (previously characterized as residuals of a head wound, migraine headaches), are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for entitlement to a TDIU are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16(a) (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating for TBI Residuals  

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before 
the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Either an appellant or his or her authorized representative may request withdrawal.  38 C.F.R. § 20.204 (2014). 

On August 27, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that he wished to withdraw his appeal with regard to the claim of entitlement to a rating in excess of 10 percent for residuals of a head wound.  He explained that he was satisfied with the outcome on that claim, but still wanted to pursue his TDIU claim.  

Following this withdrawal, in a November 2014 written statement, the Veteran referenced this claim as if it remained on appeal.  He then testified in support thereof during his February 2015 hearing.  Withdrawal of an appeal is deemed a withdrawal of a notice of disagreement and, if filed, a substantive appeal as to all issues to which the withdrawal applies.  Withdrawal does not preclude the filing of another notice of disagreement and, after a statement of the case is issued, a new substantive appeal, as to any issue withdrawn, provided the filing is timely under these rules if the withdrawn appeal had never been filed.  38 C.F.R. § 20.204(3)(c) (2014).  Here, given the significant passage of time, neither the November 2014 written statement nor the January 2015 hearing testimony may be construed as a new, timely notice of disagreement with the September 2008 rating decision continuing the 10 percent rating assigned residuals of the Veteran's head wound, then including his headaches.  See 38 C.F.R. § 20.302 (2014) (notice of disagreement generally must be filed within one year of the date of notice of a determination). 

Therefore, with regard to the claim of entitlement to a rating in excess of 10 percent for residuals of a TBI, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the claim and it must be dismissed.  

II.  TDIU

A.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans Claims Assistance Act (VCAA) and its implementing regulations.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Specifically, VA must notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim, which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c). VA must also assist the claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b), (c). 

Here, given the Board's favorable disposition, there is no need to discuss whether VA complied with the duties the VCAA requires.  Rather, any lack of compliance is non-prejudicial or harmless, not affecting the essential fairness of this adjudication. 38 C.F.R. § 20.1102 (2014); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (clarifying that VCAA notice and assistance errors, even when shown to have occurred, are not presumptively prejudicial, but instead must be judged on an individual case-by-case basis, and that, as the pleading party attacking the agency's decision, the claimant bears the burden of proof of not only establishing this error, but also, above and beyond that, showing that it is unduly prejudicial or outcome determinative of his claim). 


B.  Analysis

The Veteran claims that his service-connected disabilities render him unable to work a full-time job.  According to his formal claim for a TDIU, received in June 2007, these disabilities began affecting his full-time employment in 1990 and rendered him too disabled to work in 2001.  During this time period, he reportedly worked 40 hours weekly, including at Honda from 1986 to 1990, at the U.S. Postal Service from 1994 to 2001, at Woodland Meadows in 2002, and at Prestige Delivery Systems 2003 to 2005, but missed weeks to months of work due to illness.  

According to a February 2008 written statement, in 2007, he secured a part-time shuttler position (3 days weekly, 8 or less hours daily) with Avis-Budget Rental Cars, but missed one to two days monthly due to his service-connected headaches.  He indicated that this employer was more flexible and understanding than his previous employers regarding the headaches.  Allegedly, the previous employers terminated him based on absenteeism or tardiness, which resulted from the headaches.

In April 2008, VA contacted the Veteran for clarification regarding whether he was working.  The Veteran responded that, over the last two months (February and March 2008), he had worked three or four days.  He indicated that he was obtaining documentation from his employer confirming his inability to work due to migraines.  In May 2008, however, VA again contacted the Veteran who indicated that, since August 2007, he had been working a few days weekly at Avis Budget Group.  According to an October 2013 Report of Contact, the Veteran last worked in approximately 2010.  

In multiple statements submitted during the course of this appeal, the Veteran and his representative referred to medical opinions of record substantiating a finding that the Veteran is permanently unable to engage in gainful employment due to his headaches.  They question why VA has not relied upon such opinions to grant this claim.  

A total disability evaluation may be assigned where the schedular evaluation is less than total (i.e., less than 100 percent) when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability or disabilities provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2014).

The evidence in this case, including information from prior employers, establishes that, during the course of this appeal, the Veteran did not work full time.  According to the employers listed on the Veteran's TDIU application, all of whom responded to VA's inquiries in March, May and July 2008, the Veteran stopped working in such a capacity before filing this claim.  According to his last employer's response, the Veteran worked part time for a short period of time during the early part of this appeal, but for too few hours to constitute gainful employment (worked 2 days or 10.75 hours from March 1 to April 9, 2008, making 7 dollars/hour).  See 38 C.F.R. §§ 4.16(a), 4.17(a) (2014).  

Being in receipt of a combined disability rating of 80 percent, albeit effective from February 10, 2010 (60 percent rating in effect at the time the Veteran filed his TDIU claim), the Veteran meets the percentage requirements note above.  He is service connected for migraine headaches, rated 50 percent disabling; a depressive disorder with nightmare disorder, rated 50 percent disabling; TBI, residuals of a head wound, rated 10 percent disabling; tinnitus due to head injury, rated 10 percent disabling; and a facial scar due to a shell fragment wound, rated 0 percent disabling.  

According to medical opinions of record, the Veteran is indeed unemployable secondary to service-connected disabilities.  During VA treatment visits beginning in 2001, medical professionals discussed the Veteran's inability to work in light of his headaches and mental state.  

In November 2006, his VA primary care physician wrote a letter indicating that the Veteran had several medical conditions that precluded him from working, but not specifying the conditions to which he referred.  In February 2008, another VA primary care physician submitted a letter noting that the Veteran had been seen at the VA clinic for migraine headaches 13 times from December 2001 to February 2007, characterized the headaches as manifesting frequently and found that the Veteran was permanently unable to work full time.  In July 2009, that same physician submitted another statement indicating that the Veteran was suffering from migraines that manifested three to four times weekly and lasted for a couple of days.  The physician again concluded that the Veteran was unable to work permanently on a full-time basis.  Although the physicians who submitted the 2007, 2008 and 2009 written statements did not specify that the service-connected headaches, alone or in conjunction with his other service-connected disabilities, rendered the Veteran unemployable, because they discussed the Veteran's unemployability in conjunction with the severity of his headaches, such can be inferred.  In any event, during a VA examination conducted in April 2013, a VA examiner confirmed that the frequency and severity of the Veteran's headaches limited his ability to work.  

Inasmuch as service-connected disabilities render the Veteran unable to secure or follow a substantially gainful occupation, the criteria for entitlement to a TDIU are met.  


ORDER

The appeal on the claim of entitlement to a rating in excess of 10 percent for residuals of a TBI (previously characterized as residuals of a head wound, migraine headaches) is dismissed.  

A TDIU is granted.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


